Citation Nr: 0826316	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1986.  

The Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) denied service connection for PTSD in a 
decision dated in October 1999.  This determination is final. 
See 38 C.F.R. § 20.1104.

The current matter comes before the Board from a June 2001 
rating decision of the VA Regional Office (RO) Cleveland, 
Ohio that declined to reopen the claim of service connection 
for PTSD.

The case was remanded by the Board for further development in 
August 2003.  By decision dated in March 2005, the Board 
reopened the claim of entitlement to service connection for 
PTSD and remanded the matter to the RO for further 
development.  The case has since been returned to the Board 
for disposition.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy during 
service.

2.  An in-service stressor is not verified.

3.  The veteran does not have PTSD as a result of an in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1131, 5103A, 
5107, 1154 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He asserts 
that he was exposed to traumatic and stressful events in the 
military that led to this psychiatric disability.

Preliminary Considerations - VA' Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was fully satisfied in a letter 
sent to the appellant in March 2005 that fully addressed the 
notice elements.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed of 
what evidence is necessary to substantiate the elements 
required to establish service connection for PTSD.  The duty 
to notify the veteran was satisfied prior to the initial 
unfavorable decision on the claim by the AOJ. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The AOJ 
readjudicated the case in a supplemental statement of the 
case issued in March 2008.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for PTSD.  The appellant has submitted numerous statements, 
including background history and circumstances of his 
service, and has provided testimony in support of his claim.  
Extensive VA clinical data, including the discharge summaries 
from periods of hospitalization showing diagnoses of PTSD, 
are of record.  Private clinical records and Social Security 
documentation have been received in support of the claim.  
The case was remanded on two occasions for further 
development.  The appellant reported stressors were sent to 
the U. S. Army and Joint Services (JSRRC) for corroboration 
and a response was received.  The appellant does not contend 
that there is outstanding evidence that has not been 
considered with respect to his claim.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue of 
entitlement to service connection for PTSD. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claim is ready to be considered on the 
merits. 

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. (Under the law in effect since the veteran 
filed his claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2008), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).)  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2008).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) (West 2002 & Supp. 
2008), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis. See VAOPGCPREC 12-99 
(October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

Factual background

The veteran's service medical records show no treatment for 
psychiatric symptoms.  His psychiatric status was evaluated 
as normal upon examination in December 1986 for discharge 
from active duty.

The appellant's DD-form 214 and service administrative 
records (201 file) shows that he served in the army with a 
military occupational specialty of unit supply specialist.  
No foreign service or combat-related medals is noted.  His 
last duty assignment was with the 134th Aviation Company, 1st 
Infantry Division.

VA clinical records dating from 1994 reflect that the 
appellant had two lengthy admissions between October and 
December 1994 whereupon it was noted that he was seeking 
treatment for alcohol dependency rehabilitation.  On the 
initial occasion in October 1994, it was recorded that he was 
drinking up to a fifth of liquor nightly, by his report, to 
address the nightmares that he experienced due to his combat 
experiences in Nicaragua.  It was noted that it had become 
impossible for him to sleep because of the nightmares.  It 
was reported that his symptoms seemed to stem from military 
experiences as a very young man in Central America that had 
resulted in ruminative thinking about the violence that had 
been perpetrated there.  He said that he feared that his 
violent dreams could lead to either his death or his acting 
out the violence that was part of the dreams.  Diagnoses on 
discharge included alcohol dependence and PTSD.

VA outpatient clinic notes show that the veteran continued to 
seek treatment for sleep problems and symptoms diagnosed as 
PTSD.  In September 1996, a mental health clinic note 
indicated that he had lots of bad dreams about Honduras where 
he served four 120 day tours in support of the Contras.  He 
said that he saw children burned alive and thought that some 
officers murdered Hondurans.   

In a statement dated in November 1995, the appellant related 
that he was part of a covert mission team in Central America 
in an aviation unit and that he did three tours of duty.  He 
said he watched and participated in air strikes which killed 
villagers near the Nicaraguan Border and that his unit had to 
go and pick up the dead, with dismembered arms, heads, and 
legs.  He said that the smell lingered on him for days and 
that he could sometimes still smell it as if it was a part of 
him.  He stated that he watched the Hondurans burn their dead 
in a ditch, and said that he could hear the screams from the 
children who were not all dead.  He said that he saw some 
vicious things done to women and children and people in 
general, the worst of which he could not write about.  He 
recounted one incident in which he was in a hooch one night 
and a Honduran guard opened fire right next to them.  The 
guard thought it was an intruder but it was a hungry pregnant 
girl who he shot through the chest.  The veteran stated that 
he had a hard time forgiving himself and the Army, and had 
asked his psychiatrist what the difference was between war 
and murder.

In a subsequent statement dated in January 1996, the 
appellant related that he watched people die like it was a 
normal occurrence, and saw the Hondurans burn their dead 
women, children and men.  He said that he could have died as 
he was shot at several time.  He related that he watched 
soldiers come from the hills with blood all over their 
uniforms, that he lost respect for human life and that a part 
of him knew he could kill someone.  He said that he saw one 
soldier shot and killed.  

The September 1996 report of a private psychological 
evaluation is of record in which a thorough social and 
employment background history was recited.  The veteran 
recounted history of serving in Honduras in an aviation unit 
and participating in the killing of children.  He related 
that he was hospitalized in 1986 for psychiatric reasons 
because of 'what we done in Central America.'  He said that 
he was being treated for bad dreams, inability to sleep at 
night and flash backs all the time.  The appellant denied the 
use of non-prescribed drugs and said he had been sober from 
alcohol for 24 months.  He related that his drinking had 
begun around 1986, and that he used to drink every night to 
go to sleep.  Following a comprehensive evaluation and mental 
status survey, Axis I diagnoses of PTSD and rule out 
depressive disorder, not otherwise specified, were rendered.

The veteran wrote in April 1997 that he got on a C-130 in the 
winter of 1983-84 from Fort Riley and flew eight hours 
surrounded by live rounds and body bags.  He said that the 
first thing he saw after getting off the plane were dead and 
stinking bodies.  He related that later that month, a C-130 
crashed near Nicaragua and that they were sent to pick up the 
dead bodies that were bloated from the water.  The veteran 
stated that he engaged in picking bodies off the beach and 
putting them in body bags.  He said that some of the heads 
were bigger than basketballs and that the smell lasted a 
week.  

In another statement that same month, he reported flying over 
villages and opening fire.  He said they dropped off some 
Hondurans and they dragged all the dead into a ditch, 
including women, children and animals.  He stated that gas or 
some kind of flammable liquid was dispersed and that he 
watched people burn.  The veteran said that he could still 
remember the children screaming, watching them burn like 
paper, and the strong smell that came from the death pit.  He 
related that he could not understand it but was too scared to 
do anything.  

Social Security documentation was received showing that the 
veteran was awarded benefits for a primary diagnosis for 
anxiety-related disorders and that he became disabled in 
September 1994.  

The veteran presented testimony on personal hearing in April 
1998 that he went to Honduras each year he was in service on 
120-day tours.  He said that they flew missions from Honduras 
to other places.  He testified that the purpose of the 
missions was to help the Hondurans fight the Nicaraguans.  
The appellant reported that he flew on those missions, and 
that his duties included dropping off Hondurans at certain 
spots and picking them up.  He related that on his first 
tour, all they did was pick up dead and burned bodies.  He 
said that if they were "ours" they would go into the truck.  
If "theirs" they would burn them for hygiene reasons.  The 
veteran reiterated his account of retrieving bodies after a 
C-130 crash near the Nicaraguan border.  He testified that 
his military occupational specialty noted "supply specialist" 
but that he was actually performing duties as a "company 
armor."  He stated that he was with the C Company, 1st 
Aviation, but that when he went overseas, he changed to the 
134th Aviation.  

The appellant related that he did not recall the names of 
anyone who had gone on the missions with him.  He stated that 
he usually went to Honduras from November to March every 
year, and then returned to Ft. Riley, Kansas.  He said that 
the trips to Honduras did not appear on record as foreign 
deployments, and were labeled as "re-foraging."  He testified 
that he took an "armor" course for his position in the unit 
as "company armor."  The veteran thought that a lot of 
personnel records were missing, including an Article 15 
record, and the temporary duty (TDY) orders to Honduras.  

In May 1998, the RO received a document from the National 
Personnel Records Center that the "record does not indicate 
any TDY to Honduras."

In August 1998, the veteran's representative asserted that 
the veteran's immunization records showed that he was given 
gamma globulin and plague shots during 1983-1984, indicating 
that he was to be deployed to a remote area.

Subsequently received In October 2002 were copies of letters 
(and the envelopes the letters were mailed in) that the 
veteran wrote to his grandmother between 1984-1985 indicating 
that he was not in the continental United States.  The return 
address was listed as "APO Miami" and one of them was 
stamped "Army Postal Service, 4 Jan. 1985."

Statements in support of the claim were received in June 2003 
and May 2005 from the veteran's fiancée who wrote that she 
slept with him and that he had nightmares three to four times 
a week with shaking and sweating.  She indicated that he had 
trouble sleeping and that medication did not take away the 
mental suffering and pain.

The veteran elaborated on his previously reported experiences 
in Honduras in a statement received in May 2005, and provided 
a list of fellow service members in his unit.

Pursuant to the Board's March 2005 remand, an inquiry was 
sent to the Center for Unit Records Research (CURR) to verify 
the events reported by the veteran during any overseas tours 
of duty.  Received in March 2007 was a report from the 
Defense Personnel Records Image Retrieval System of the 
Department of Defense noting that the research attempt was 
coordinated with the Center for Military History (CMH).  It 
was reported that the CMH was able to verify that the 1st 
Aviation Battalion (1st Avn Bn) was active and located at 
Fort Riley, Kansas between January 1984 and December 1986, 
but that they were unable to document that the 1st Avn Bn was 
deployed to Honduras.  It was noted that the CMH was also 
unable to document unit records for the 134th Avn Bn, and 
that information concerning the veteran's exact unit of 
assignment and temporary duty to Honduras should be in his 
Official Military Personnel File.  

Legal Analysis

The record reflects that when hospitalized between October 
and December 1994, it was found that the veteran has PTSD.  
The Board points, however, this was based solely on his 
history of combat in Honduras or Nicaragua without any 
verification of the reported stressors.  The private 
psychologist in September 1996 confirmed this diagnosis based 
on a similar recitation of military experiences.  Under the 
circumstances, however, the Board is of the opinion that the 
diagnoses of PTSD fall far short of the diagnostic criteria 
required for the claimed disability, as PTSD diagnosed on 
those occasions was not based on corroborated military 
stressors.

The Board finds that even assuming that the veteran has met 
the first criteria for establishing service connection for 
the condition which is a diagnosis of PTSD rendered in 
accordance with the DSM-IV, it is found that the claim for 
service connection must nonetheless fail because the second 
criterion, credible evidence that the claimed stressors 
actually occurred, has not been adequately demonstrated.

In this regard, the record clearly demonstrates that the 
veteran has no combat status.  While he has alleged in his 
writings to the VA that he engaged in hostile action with an 
enemy or that he was in an area considered a combat zone, the 
Board points out that there are absolutely no official 
records to this affect.  As the evidence does not establish 
that the veteran engaged in combat with an enemy during his 
service, his statements alone are not sufficient to establish 
the occurrence of any in-service stressor in this regard.  
Therefore, corroborating evidence is needed to support the 
claim of service connection for PTSD based on non-combat 
stressors. See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

During the course of the claim, the appellant responded to RO 
inquiries describing a number of instances or events he had 
observed or had been involved in during service that he 
deemed stressful enough to precipitate PTSD.  He provided 
detailed testimony relating to extended periods of active 
duty in Honduras and the duties he engaged in, scenes and 
sites he witnessed and experiences that were traumatic to 
him.  However, none of them are shown to be verifiable.  The 
Board notes that the veteran did provide copies of letters 
showing that he wrote to family members from somewhere 
outside of the continental United States between 1984 and 
1985, but there is no official documentation that he had duty 
in Honduras, or other than stateside service.  The claims 
folder contains extensive administrative records that do not 
provide any history whatsoever that he had foreign service.  
His account of retrieving dead bodies from a C-130 transport 
near the Nicaraguan border is not confirmed in an official 
record, nor is there documentation through official channels 
that his unit served in Honduras.  He has not provided any 
letters or statements from fellow service members that attest 
to service in Honduras or the incidents engaged in there.  
The stressful events he reports as an observer and 
participant are not corroborated to any extent. 

The evidence shows that the veteran carries a diagnosis of 
PTSD.  As noted previously, however, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors. Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  It is well established that while it is the 
province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation (Jones v. Brown, 7 Vet. App. 
134, 137 (1994)), it is the Board's responsibility to assess 
the credibility and weight to be given the evidence.  It is 
not bound to accept the veteran's uncorroborated account of 
his experiences. See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993).  The question of whether a specific event 
reported by a veteran as a stressor is a question of fact for 
the Board to decide. See Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  

In this case the Board finds that a stressor necessary to 
support the diagnosis of PTSD related to the veteran's 
military experiences has not been sufficiently or objectively 
documented in spite of repeated attempts to procure evidence 
in support of the claim.  Absent credible supporting evidence 
that the claimed stressors occurred, the regulatory criteria 
for a grant of service connection for PTSD have not been met, 
and the claim of service connection for such must be denied.

In reaching the above conclusion, the Board has considered 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application in this instance. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


